Name: Commission Regulation (EEC) No 43/91 of 7 January 1991 extending Regulation (EEC) No 235/86 introducing a Community surveillance of imports of video tape recorders originating in South Korea
 Type: Regulation
 Subject Matter: Asia and Oceania;  communications;  trade
 Date Published: nan

 9. 1 . 91 Official Journal of the European Communities No L 6/ 11 COMMISSION REGULATION (EEC) No 43/91 of 7 January 1991 extending Regulation (EEC) No 235/86 introducing a Community surveillance of imports of video tape recorders originating in South Korea quently the surveillance regime should be extended to these products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 3156/90 (2), and in particular Article 10 thereof, Having consulted the committee set up under the above ­ mentioned Regulation, Whereas Commission Regulation (EEC) No 235/86 (3), as last amended by Regulation (EEC) No 4029/89 (4), extended until 31 December 1990 Community surveil ­ lance of imports of video tape recorders orginiating in South Korea ; Whereas the reasons which were the basis for Regulation (EEC) No 235/86 are essentially still valid and conse ­ HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 235/86, '31 December 1990' is replaced by '31 December 1991 '. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1991 . For the Commission Frans ANDRIESSEN Vice-President ( l) OJ No L 35, 9 . 2. 1982, p. 1 . 0 OJ No L 304, 1 . 11 . 1990, p. 5. O OJ No L 29, 4. 2. 1986, p. 12. (4) OJ No L 382, 30. 12. 1989, p. 67.